

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT is entered into as of December 19, 2007 by and
among:


(a) Web2 Corp., a Delaware corporation (“WBTO”);


(b) William A. Mobley, Jr., an individual (“Mobley”);


(c) Andre L. Forde, an individual (“Forde”);


(d) Marjorie A. Lieberman, an individual (“Lieberman”);


(e) Steven A. Horowitz, an individual (“Horowitz”);


(f) Nextelligence, Inc., a Delaware corporation (“Nextelligence”);


(g) Walter Web, Jr., an individual (“WW”).


(h) Century Group, Inc., a Nevada corporation (“CEYG”);


(i) Broadcast Bid, Inc., a Nevada corporation (“Broadcast Bid”); and


(j) Daniel Bordui, an individual (“Bordui”).


Each of the foregoing is hereinafter referred to individually as a “party” and
all of the foregoing are hereinafter collectively referred to as the “parties.”
 
RECITAL:


Each of the parties believes it to be in his, her or its respective best
interests to enter into this Stock Purchase Agreement (the “Agreement”) and to
consummate the transactions contemplated hereby.
 
NOW, THEREFORE, in consideration of the Recital, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties, each of the parties agrees as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I
WBTO Matters


1.1 Indebtedness. Each of the parties acknowledges and agrees that WBTO is
indebted to the following parties in the following amounts as of September 30,
2007:


(a) Mobley: $1,418,248.67 (the “Mobley Indebtedness”);


(b) Forde: $453,364.15 (the “Forde Indebtedness”);


(c) Lieberman: $50,320.00 (the “Lieberman Indebtedness”);


(d) Horowitz: $1,192,169.05 (the “Horowitz Indebtedness”); and


(e) Nextelligence: $332,595.07 (the “Nextelligence Indebtedness”).


Each of Mobley, Forde, Lieberman, Horowitz and Nextelligence waives the receipt
of any interest on his, her or its respective indebtedness from and after
October 1, 2007.


1.2 Issuance of Stock.


(a) In full and complete satisfaction and cancellation of the Mobley
Indebtedness, WBTO shall issue to Mobley 20,260,694 shares of common stock of
WBTO.


(b) In full and complete satisfaction and cancellation of the Forde
Indebtedness, WBTO shall issue to Forde 6,476,631 shares of common stock of
WBTO.


(c) In full and complete satisfaction and cancellation of the Lieberman
Indebtedness, WBTO shall issue to Lieberman 718,857 shares of common stock of
WBTO.


(d) In full and complete satisfaction and cancellation of the Horowitz
Indebtedness, WBTO shall issue to Horowitz 17,030,985 shares of common stock of
WBTO (collectively, the “Horowitz Shares”).


(e) In full and complete satisfaction and cancellation of the Nextelligence
Indebtedness, WBTO shall issue to Nextelligence 4,751,358 shares of common stock
of WBTO.


1.3 Voting Agreement.


(a) In accordance with the provisions of Section 218(c) of the General
Corporation Law of the State of Delaware, for a period of three years from and
after the date of this Agreement, Horowitz agrees to vote all of the Horowitz
Shares on all matters brought before the shareholders of WBTO as directed by
Mobley or Forde.
 
2

--------------------------------------------------------------------------------


 
(b) In order to effectuate the purposes and intents of Section 1.3(a) above,
simultaneously with the execution and delivery of this Agreement, Horowitz is
executing and delivering an irrevocable proxy in the substantially the form of
Exhibit A attached hereto.


1.4 Assumption of Liabilities. Horowitz hereby unconditionally and irrevocably
assumes, and shall timely pay and perform, all of the liabilities and
obligations of WBTO to Darren J. Cioffi and his Affiliates (as such term is
hereinafter defined).
 
Article II
Nextelligence Matters


2.1 Stock Transfer. For and in consideration of $10.00 and other good and
valuable consideration, Horowitz hereby sells, assigns, transfers and conveys to
WW 1,719,500 shares of common stock of Nextelligence, free and clear of any and
all liens, encumbrances, security interests, pledges, hypothecations, charges,
restrictions and imperfections of title of any kind or nature whatsoever,
constituting all of the shares of common stock of Nextelligence beneficially
owned by Horowitz on the date of this Agreement. Simultaneously with the
execution and delivery of this Agreement, Horowitz is delivering to WW a
certificate representing 1,719,500 shares of common stock of Nextelligence,
together with a stock power, separate from certificate, endorsed in blank with a
medallion signature guaranty.
 
Article III
CEYG and Broadcast Bid, Inc. Matters


3.1 Transfer of CEYG Stock.


(a) For and in consideration of $10.00 and other good and valuable
consideration, Nextelligence hereby sells, assigns, transfers and conveys to
Horowitz 47,775,000 shares of common stock of CEYG, free and clear of any and
all liens, encumbrances, security interests, pledges, hypothecations, charges,
restrictions and imperfections of title of any kind or nature whatsoever,
constituting all of the shares of common stock of CEYG beneficially owned by
Nextelligence on the date of this Agreement. Simultaneously with the execution
and delivery of this Agreement, Nextelligence is delivering to Horowitz a
certificate representing 47,775,000 shares of common stock of CEYG, together
with a stock power, separate from certificate, endorsed in blank with a
medallion signature guaranty.


(b) For and in consideration of $10.00 and other good and valuable
consideration, Bordui hereby sells, assigns, transfers and conveys to Horowitz
20,475,000 shares of common stock of CEYG, free and clear of any and all liens,
encumbrances, security interests, pledges, hypothecations, charges, restrictions
and imperfections of title of any kind or nature whatsoever, constituting all of
the shares of common stock of CEYG beneficially owned by Bordui on the date of
this Agreement. Simultaneously with the execution and delivery of this
Agreement, Bordui is delivering to Horowitz a certificate representing
20,475,000 shares of common stock of CEYG, together with a stock power, separate
from certificate, endorsed in blank with a medallion signature guaranty.
 
3

--------------------------------------------------------------------------------


 
3.2 Transfer of Broadcast Bid Stock.


(a) For and in consideration of $10.00 and other good and valuable
consideration, CEYG hereby sells, assigns, transfers and conveys to
Nextelligence 6,370,000 shares of common stock of Broadcast Bid, free and clear
of any and all liens, encumbrances, security interests, pledges, hypothecations,
charges, restrictions and imperfections of title of any kind or nature
whatsoever. Simultaneously with the execution and delivery of this Agreement,
CEYG is delivering to Nextelligence a certificate representing 6,370,000 shares
of common stock of Broadcast Bid, together with a stock power, separate from
certificate, endorsed in blank with a medallion signature guaranty.


(b) For and in consideration of $10.00 and other good and valuable
consideration, CEYG hereby sells, assigns, transfers and conveys to Bordui
2,730,000 shares of common stock of Broadcast Bid, free and clear of any and all
liens, encumbrances, security interests, pledges, hypothecations, charges,
restrictions and imperfections of title of any kind or nature whatsoever.
Simultaneously with the execution and delivery of this Agreement, CEYG is
delivering to Bordui a certificate representing 2,730,000 shares of common stock
of Broadcast Bid, together with a stock power, separate from certificate,
endorsed in blank with a medallion signature guaranty.


(c) The aggregate number of shares of common stock of Broadcast Bid being
transferred by CEYG pursuant to this Section 4.2 constitutes all of the shares
of common stock of Broadcast Bid beneficially owned by CEYG on the date of this
Agreement


3.3 Assumption of Note. CEYG hereby unconditionally and irrevocably assumes, and
shall timely pay and perform, all of the obligations of Broadcast Bid to
Horowitz in the amount of $157,000.00, together with all interest accrued
thereon, and Horowitz hereby unconditionally and irrevocably waives all rights
to collect any amount from Broadcast Bid.
 
Article IV
Certain Representations and Warranties


4.1 WBTO Representations and Warranties. WBTO represents and warrants to the
other parties to this Agreement as follows:


(a) WBTO has full right, power and authority to execute, deliver and perform its
obligations under this Agreement and to issue the shares of common stock being
issued by it pursuant to this Agreement. The execution, delivery and performance
by WBTO of this Agreement have all been approved by all necessary corporate
action of WBTO. This Agreement has been duly executed and delivered by WBTO and
constitutes the legal, valid and binding obligation of WBTO and is enforceable
against WBTO in accordance with its terms.
 
4

--------------------------------------------------------------------------------


 
(b) WBTO has not made or suffered to have been made any assignment, transfer or
conveyance of any right, title, interest, claim, demand or cause of action being
released by it pursuant to this Agreement, including without limitation any of
the WBTO Transferred Assets.


(c) Prior to executing and delivering this Agreement, the management of WBTO has
read this Agreement and has understood the provisions hereof. The management of
WBTO has had the opportunity to consult with independent legal counsel of its
choice and has, in fact, consulted with such independent counsel. This Agreement
has been executed and delivered by WBTO after independent investigation by its
management, voluntarily, and without fraud, duress or undue influence of any
kind or nature whatsoever.


4.2 Mobley Representations and Warranties. Mobley represents and warrants to the
other parties to this Agreement as follows:


(a) Mobley has full right, power and authority to execute, deliver and perform
his obligations under this Agreement and to acquire all of the right, title and
interest in and to the assets being acquired by him pursuant to this Agreement
(collectively, the “Mobley Acquired Assets”). This Agreement has been duly
executed and delivered by Mobley and constitutes the legal, valid and binding
obligation of Mobley and is enforceable against Mobley in accordance with its
terms.


(b) The Mobley Acquired Assets constitute “securities” (collectively, the
“Mobley Acquired Securities”) within the meaning of the Securities Act of 1933
or any applicable state securities or blue sky laws (collectively, the
“Securities Laws”). Mobley is acquiring the Mobley Acquired Securities solely
for the account of Mobley and not with a view to, or for resale in connection
with, any “distribution,” within the meaning of the Securities Laws. Prior to
his execution and delivery of this Agreement, Mobley received, reviewed and
understood all information regarding the Mobley Acquired Securities which he
required. There are substantial restrictions on the transferability of the
Mobley Acquired Securities. The Mobley Acquired Securities are not registered
under the Securities Laws and constitute “restricted securities,” as that term
is defined in Rule 144 promulgated under the Securities Act of 1933. No person
or entity has any obligation to register any of the Mobley Acquired Securities
under the Securities Laws. Therefore, Mobley may be required to hold the Mobley
Acquired Securities indefinitely.


(c) Mobley has not made or suffered to have been made any assignment, transfer
or conveyance of any right, title, interest, claim, demand or cause of action
being released or assigned by him pursuant to this Agreement, including without
limitation any of the Mobley Transferred Assets.


(d) Prior to executing and delivering this Agreement, Mobley has read this
Agreement and has understood the provisions hereof. Mobley has had the
opportunity to consult with independent legal counsel of his choice and has, in
fact, consulted with such independent counsel. Mobley has executed and delivered
this Agreement after independent investigation, voluntarily, and without fraud,
duress or undue influence of any kind or nature whatsoever.
 
5

--------------------------------------------------------------------------------


 
4.3 Forde Representations and Warranties. Forde represents and warrants to the
other parties to this Agreement as follows:


(a) Forde has full right, power and authority to execute, deliver and perform
his obligations under this Agreement and to acquire all of the right, title and
interest in and to the assets being acquired by him pursuant to this Agreement
(collectively, the “Forde Acquired Assets”). This Agreement has been duly
executed and delivered by Forde and constitutes the legal, valid and binding
obligation of Forde and is enforceable against Forde in accordance with its
terms.


(b) The Forde Acquired Assets constitute “securities” (collectively, the “Forde
Acquired Securities”) within the meaning of the Securities Laws. Forde is
acquiring the Forde Acquired Securities solely for the account of Forde and not
with a view to, or for resale in connection with, any “distribution,” within the
meaning of the Securities Laws. Prior to his execution and delivery of this
Agreement, Forde received, reviewed and understood all information regarding the
Forde Acquired Securities which he required. There are substantial restrictions
on the transferability of the Forde Acquired Securities. The Forde Acquired
Securities are not registered under the Securities Laws and constitute
“restricted securities,” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933. No person or entity has any obligation to register
any of the Forde Acquired Securities under the Securities Laws. Therefore, Forde
may be required to hold the Forde Acquired Securities indefinitely.


(c) Forde has not made or suffered to have been made any assignment, transfer or
conveyance of any right, title, interest, claim, demand or cause of action being
released by him pursuant to this Agreement, including without limitation any of
the Forde Transferred Assets.


(d) Prior to executing and delivering this Agreement, Forde has read this
Agreement and has understood the provisions hereof. Forde has had the
opportunity to consult with independent legal counsel of his choice and has, in
fact, consulted with such independent counsel. Forde has executed and delivered
this Agreement after independent investigation, voluntarily, and without fraud,
duress or undue influence of any kind or nature whatsoever.
 
4.4 Lieberman Representations and Warranties. Lieberman represents and warrants
to the other parties to this Agreement as follows:


(a) Lieberman has full right, power and authority to execute, deliver and
perform her obligations under this Agreement and to acquire all of the right,
title and interest in and to the assets being acquired by her pursuant to this
Agreement (collectively, the “Lieberman Acquired Assets”). This Agreement has
been duly executed and delivered by Lieberman and constitutes the legal, valid
and binding obligation of Lieberman and is enforceable against Lieberman in
accordance with its terms.


6

--------------------------------------------------------------------------------


 
(b) The Lieberman Acquired Assets constitute “securities” (collectively, the
“Lieberman Acquired Securities”) within the meaning of the Securities Laws.
Lieberman is acquiring the Lieberman Acquired Securities solely for the account
of Lieberman and not with a view to, or for resale in connection with, any
“distribution,” within the meaning of the Securities Laws. Prior to her
execution and delivery of this Agreement, Lieberman received, reviewed and
understood all information regarding the Lieberman Acquired Securities which she
required. There are substantial restrictions on the transferability of the
Lieberman Acquired Securities. The Lieberman Acquired Securities are not
registered under the Securities Laws and constitute “restricted securities,” as
that term is defined in Rule 144 promulgated under the Securities Act of 1933.
No person or entity has any obligation to register any of the Lieberman Acquired
Securities under the Securities Laws. Therefore, Lieberman may be required to
hold the Lieberman Acquired Securities indefinitely.


(c) Lieberman has not made or suffered to have been made any assignment,
transfer or conveyance of any right, title, interest, claim, demand or cause of
action being released by her pursuant to this Agreement, including without
limitation any of the Lieberman Transferred Assets.


(d) Prior to executing and delivering this Agreement, Lieberman has read this
Agreement and has understood the provisions hereof. Lieberman has had the
opportunity to consult with independent legal counsel of her choice and has, in
fact, consulted with such independent counsel. Lieberman has executed and
delivered this Agreement after independent investigation, voluntarily, and
without fraud, duress or undue influence of any kind or nature whatsoever.


4.5 Horowitz Representations and Warranties. Horowitz represents and warrants to
the other parties to this Agreement as follows:


(a) Horowitz has full right, power and authority to execute, deliver and perform
his obligations under this Agreement and to sell, assign, transfer and convey
all of his right, title and interest in and to the assets being sold, assigned,
transferred and conveyed by him pursuant to this Agreement (collectively, the
“Horowitz Transferred Assets”). This Agreement has been duly executed and
delivered by Horowitz and constitutes the legal, valid and binding obligation of
Horowitz and is enforceable against Horowitz in accordance with its terms.


(b) Horowitz holds good, valid, legal and beneficial title to all of the
Horowitz Transferred Assets, free and clear of any and all liens, encumbrances,
security interests, pledges, hypothecations, charges, restrictions and
imperfections of title of any kind or nature whatsoever.


(c) Horowitz is not a party to, and the Horowitz Transferred Assets are not the
subject of, any contract or agreement involving or relating to the voting, sale,
transfer, assignment or conveyance of the Horowitz Transferred Assets, including
without limitation any shareholders’ agreement, voting agreement, voting trust
agreement, proxy agreement, proxy, warrant or option agreement, right of first
refusal, right of first offer or other similar agreement. Horowitz has never
granted a security interest in or pledged any or all of the Horowitz Transferred
Assets to any person or entity. Horowitz has never granted to any person or
entity any proxy, voting trust or other right to vote the Horowitz Transferred
Assets. Horowitz has never granted to any person or entity any warrant, option
or other right to purchase directly or indirectly any or all of the Horowitz
Transferred Assets and, except for this Agreement, Horowitz has never entered
into any contract or agreement for the sale or purchase of the Horowitz
Transferred Assets.
 
7

--------------------------------------------------------------------------------


 
(d) Horowitz has not made or suffered to have been made any assignment, transfer
or conveyance of any right, title, interest, claim, demand or cause of action
being released or assigned by him pursuant to this Agreement, including without
limitation any of the Horowitz Transferred Assets.


(e) Prior to executing and delivering this Agreement, Horowitz has read this
Agreement and has understood the provisions hereof. Horowitz has had the
opportunity to consult with independent legal counsel of his choice and has, in
fact, consulted with such independent counsel. Horowitz has executed and
delivered this Agreement after independent investigation, voluntarily, and
without fraud, duress or undue influence of any kind or nature whatsoever.


4.6 Nextelligence Representations and Warranties. Nextelligence represents and
warrants to the other parties to this Agreement as follows:


(a) Nextelligence has full right, power and authority to execute, deliver and
perform its obligations under this Agreement, to sell, transfer, assign and
convey all of its right, title and interest in and to the assets being sold,
assigned, transferred and conveyed by it pursuant to this Agreement
(collectively, the “Nextelligence Transferred Assets”) and to acquire all of the
right, title and interest in and to the assets being acquired by it pursuant to
this Agreement (collectively, the “Nextelligence Acquired Assets”). The
execution, delivery and performance by Nextelligence of this Agreement have all
been approved by all necessary corporate action of Nextelligence. This Agreement
has been duly executed and delivered by Nextelligence and constitutes the legal,
valid and binding obligation of Nextelligence and is enforceable against
Nextelligence in accordance with its terms.


(b) Nextelligence holds good, valid, legal and beneficial title to all of the
Nextelligence Transferred Assets, free and clear of any and all liens,
encumbrances, security interests, pledges, hypothecations, charges, restrictions
and imperfections of title of any kind or nature whatsoever.


(c) Nextelligence is not a party to, and the Nextelligence Transferred Assets
are not the subject of, any contract or agreement involving or relating to the
voting, sale, transfer, assignment or conveyance of the Nextelligence
Transferred Assets, including without limitation any shareholders’ agreement,
voting agreement, voting trust agreement, proxy agreement, proxy, warrant or
option agreement, right of first refusal, right of first offer or other similar
agreement. Nextelligence has never granted a security interest in or pledged any
or all of the Nextelligence Transferred Assets to any person or entity.
Nextelligence has never granted to any person or entity any proxy, voting trust
or other right to vote the Nextelligence Transferred Assets. Nextelligence has
never granted to any person or entity any warrant, option or other right to
purchase directly or indirectly any or all of the Nextelligence Transferred
Assets and, except for this Agreement, Nextelligence has never entered into any
contract or agreement for the sale or purchase of the Nextelligence Transferred
Assets.
 
8

--------------------------------------------------------------------------------


 
(d) Certain of the Nextelligence Acquired Assets constitute “securities”
(collectively, the “Nextelligence Acquired Securities”) within the meaning of
the Securities Laws. Nextelligence is acquiring the Nextelligence Acquired
Securities solely for the account of Nextelligence and not with a view to, or
for resale in connection with, any “distribution,” within the meaning of the
Securities Laws. Prior to its execution and delivery of this Agreement, the
management of Nextelligence received, reviewed and understood all information
regarding the Nextelligence Acquired Securities which it required. There are
substantial restrictions on the transferability of the Nextelligence Acquired
Securities. The Nextelligence Acquired Securities are not registered under the
Securities Laws and constitute “restricted securities,” as that term is defined
in Rule 144 promulgated under the Securities Act of 1933. No person or entity
has any obligation to register any of the Nextelligence Acquired Securities
under the Securities Laws. Therefore, Nextelligence may be required to hold the
Nextelligence Acquired Securities indefinitely.


(e) Nextelligence has not made or suffered to have been made any assignment,
transfer or conveyance of any right, title, interest, claim, demand or cause of
action being released or assigned by it pursuant to this Agreement.


(f) Prior to executing and delivering this Agreement, the management of
Nextelligence has read this Agreement and has understood the provisions hereof.
The management of Nextelligence has had the opportunity to consult with
independent legal counsel of its choice and has, in fact, consulted with such
independent counsel. This Agreement has been executed and delivered by
Nextelligence after independent investigation by its management, voluntarily,
and without fraud, duress or undue influence of any kind or nature whatsoever.


4.7 WW Representations and Warranties. WW represents and warrants to the other
parties to this Agreement as follows:


(a) WW has full right, power and authority to execute, deliver and perform his
obligations under this Agreement and to acquire all of the right, title and
interest in and to the assets being acquired by him pursuant to this Agreement
(collectively, the “WW Acquired Assets”). This Agreement has been duly executed
and delivered by WW and constitutes the legal, valid and binding obligation of
WW and is enforceable against WW in accordance with its terms.


(b) The WW Acquired Assets constitute “securities” (collectively, the “WW
Acquired Securities”) within the meaning of the Securities Laws. WW is acquiring
the WW Acquired Securities solely for the account of WW and not with a view to,
or for resale in connection with, any “distribution,” within the meaning of the
Securities Laws. Prior to his execution and delivery of this Agreement, WW
received, reviewed and understood all information regarding the WW Acquired
Securities which he required. There are substantial restrictions on the
transferability of the WW Acquired Securities. The WW Acquired Securities are
not registered under the Securities Laws and constitute “restricted securities,”
as that term is defined in Rule 144 promulgated under the Securities Act of
1933. No person or entity has any obligation to register any of the WW Acquired
Securities under the Securities Laws. Therefore, WW may be required to hold the
WW Acquired Securities indefinitely.
 
9

--------------------------------------------------------------------------------


 
(c) WW has not made or suffered to have been made any assignment, transfer or
conveyance of any right, title, interest, claim, demand or cause of action being
released by him pursuant to this Agreement.


(d) Prior to executing and delivering this Agreement, WW has read this Agreement
and has understood the provisions hereof. WW has had the opportunity to consult
with independent legal counsel of his choice and has, in fact, consulted with
such independent counsel. WW has executed and delivered this Agreement after
independent investigation, voluntarily, and without fraud, duress or undue
influence of any kind or nature whatsoever.


4.8 CEYG Representations and Warranties. CEYG represents and warrants to the
other parties to this Agreement as follows:


(a) CEYG has full right, power and authority to execute, deliver and perform its
obligations under this Agreement and to sell, transfer, assign and convey all of
its right, title and interest in and to the assets being sold, assigned,
transferred and conveyed by it pursuant to this Agreement (collectively, the
“CEYG Transferred Assets”). The execution, delivery and performance by CEYG of
this Agreement have all been approved by all necessary corporate action of CEYG.
This Agreement has been duly executed and delivered by CEYG and constitutes the
legal, valid and binding obligation of CEYG and is enforceable against CEYG in
accordance with its terms.


(b) CEYG holds good, valid, legal and beneficial title to all of the CEYG
Transferred Assets, free and clear of any and all liens, encumbrances, security
interests, pledges, hypothecations, charges, restrictions and imperfections of
title of any kind or nature whatsoever.


(c) CEYG is not a party to, and the CEYG Transferred Assets are not the subject
of, any contract or agreement involving or relating to the voting, sale,
transfer, assignment or conveyance of the CEYG Transferred Assets, including
without limitation any shareholders’ agreement, voting agreement, voting trust
agreement, proxy agreement, proxy, warrant or option agreement, right of first
refusal, right of first offer or other similar agreement. CEYG has never granted
a security interest in or pledged any or all of the CEYG Transferred Assets to
any person or entity. CEYG has never granted to any person or entity any proxy,
voting trust or other right to vote the CEYG Transferred Assets. CEYG has never
granted to any person or entity any warrant, option or other right to purchase
directly or indirectly any or all of the CEYG Transferred Assets and, except for
this Agreement, CEYG has never entered into any contract or agreement for the
sale or purchase of the CEYG Transferred Assets.


(d) CEYG has not made or suffered to have been made any assignment, transfer or
conveyance of any right, title, interest, claim, demand or cause of action being
released or assigned by it pursuant to this Agreement.
 
10

--------------------------------------------------------------------------------


 
(e) Prior to executing and delivering this Agreement, the management of CEYG has
read this Agreement and has understood the provisions hereof. The management of
CEYG has had the opportunity to consult with independent legal counsel of its
choice and has, in fact, consulted with such independent counsel. This Agreement
has been executed and delivered by CEYG after independent investigation by its
management, voluntarily, and without fraud, duress or undue influence of any
kind or nature whatsoever.


4.9 Broadcast Bid Representations and Warranties. Broadcast Bid represents and
warrants to the other parties to this Agreement as follows:


(a) Broadcast Bid has full right, power and authority to execute, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance by Broadcast Bid of this Agreement have all been approved by all
necessary corporate action of Broadcast Bid. This Agreement has been duly
executed and delivered by Broadcast Bid and constitutes the legal, valid and
binding obligation of Broadcast Bid and is enforceable against Broadcast Bid in
accordance with its terms.


(b) Broadcast Bid has not made or suffered to have been made any assignment,
transfer or conveyance of any right, title, interest, claim, demand or cause of
action being released by it pursuant to this Agreement.


(c) Prior to executing and delivering this Agreement, the management of
Broadcast Bid has read this Agreement and has understood the provisions hereof.
The management of Broadcast Bid has had the opportunity to consult with
independent legal counsel of its choice and has, in fact, consulted with such
independent counsel. This Agreement has been executed and delivered by Broadcast
Bid after independent investigation by its management, voluntarily, and without
fraud, duress or undue influence of any kind or nature whatsoever.


4.10 Bordui Representations and Warranties. Bordui represents and warrants to
the other parties to this Agreement as follows:


(a) Bordui has full right, power and authority to execute, deliver and perform
his obligations under this Agreement, to sell, assign, transfer and convey all
of his right, title and interest in and to the assets being sold, assigned,
transferred and conveyed by him pursuant to this Agreement (collectively, the
“Bordui Transferred Assets”) and to acquire all of the right, title and interest
in and to the assets being acquired by him pursuant to this Agreement
(collectively, the “Bordui Acquired Assets”). This Agreement has been duly
executed and delivered by Bordui and constitutes the legal, valid and binding
obligation of Bordui and is enforceable against Bordui in accordance with its
terms.


(b) Bordui holds good, valid, legal and beneficial title to all of the Bordui
Transferred Assets, free and clear of any and all liens, encumbrances, security
interests, pledges, hypothecations, charges, restrictions and imperfections of
title of any kind or nature whatsoever.


11

--------------------------------------------------------------------------------




(c) Bordui is not a party to, and the Bordui Transferred Assets are not the
subject of, any contract or agreement involving or relating to the voting, sale,
transfer, assignment or conveyance of the Bordui Transferred Assets, including
without limitation any shareholders’ agreement, voting agreement, voting trust
agreement, proxy agreement, proxy, warrant or option agreement, right of first
refusal, right of first offer or other similar agreement. Bordui has never
granted a security interest in or pledged any or all of the Bordui Transferred
Assets to any person or entity. Bordui has never granted to any person or entity
any proxy, voting trust or other right to vote the Bordui Transferred Assets.
Bordui has never granted to any person or entity any warrant, option or other
right to purchase directly or indirectly any or all of the Bordui Transferred
Assets and, except for this Agreement, Bordui has never entered into any
contract or agreement for the sale or purchase of the Bordui Transferred Assets.


(d) Certain of the Bordui Acquired Assets constitute “securities” (collectively,
the “Bordui Acquired Securities”) within the meaning of the Securities Laws.
Bordui is acquiring the Bordui Acquired Securities solely for the account of
Bordui and not with a view to, or for resale in connection with, any
“distribution,” within the meaning of the Securities Laws. Prior to his
execution and delivery of this Agreement, Bordui received, reviewed and
understood all information regarding the Bordui Acquired Securities which he
required. There are substantial restrictions on the transferability of the
Bordui Acquired Securities. The Bordui Acquired Securities are not registered
under the Securities Laws and constitute “restricted securities,” as that term
is defined in Rule 144 promulgated under the Securities Act of 1933. No person
or entity has any obligation to register any of the Bordui Acquired Securities
under the Securities Laws. Therefore, Bordui may be required to hold the Bordui
Acquired Securities indefinitely.


(e) Bordui has not made or suffered to have been made any assignment, transfer
or conveyance of any right, title, interest, claim, demand or cause of action
being released or assigned by him pursuant to this Agreement, including without
limitation any of the Bordui Transferred Assets.


(f) Prior to executing and delivering this Agreement, Bordui has read this
Agreement and has understood the provisions hereof. Bordui has had the
opportunity to consult with independent legal counsel of his choice and has, in
fact, consulted with such independent counsel. Bordui has executed and delivered
this Agreement after independent investigation, voluntarily, and without fraud,
duress or undue influence of any kind or nature whatsoever.
 
Article V
Resignations


5.1 Mobley Resignation. Mobley voluntarily resigns as a director and/or officer
of CEYG.
 
12

--------------------------------------------------------------------------------


 
5.2 Bordui Resignation. Bordui voluntarily resigns as a director and officer of
CEYG.
 
Article VI
Termination of Agreements


6.1 Termination of Horowitz Agreements. Other than this Agreement, all
agreements of any kind or nature whatsoever in effect on the date of this
Agreement between or among Horowitz on the one hand, and any of WBTO, Mobley,
Forde, Lieberman, Nextelligence, Broadcast Bid or Bordui, or any of their
respective Affiliates on the other hand, are hereby terminated and shall be of
no further force or effect, and no party shall have any liability with respect
to any such termination.


6.2 Termination of CEYG Agreements. Other than this Agreement, all agreements of
any kind or nature whatsoever in effect on the date of this Agreement between or
among CEYG on the one hand, and any of Mobley, Forde, Nextelligence, Broadcast
Bid or Bordui, or any of their respective Affiliates on the other hand, are
hereby terminated and shall be of no further force or effect, and no party shall
have any liability with respect to any such termination.
 
Article VII
General Releases


7.1 Certain Definitions.


(a) For purposes of this Agreement, the term “Horowitz Released Parties” shall
mean and include Horowitz and CEYG, and the heirs, personal representatives,
executors, legal representatives, successors and assigns of each and every one
of the foregoing.


(b) For purposes of this Agreement, the term “WBTO Released Parties” shall mean
and include Mobley, Forde, Nextelligence, Broadcast Bid, Bordui and WW, and
their respective Affiliates, and the directors, officers, employees, agents and
attorneys of each and every one of the foregoing, and the heirs, personal
representatives, executors, legal representatives, successors and assigns of
each and every one of the foregoing.


7.2 WBTO Release of Certain Parties. WBTO does hereby remise, release, acquit,
satisfy, and forever discharge each and every one of the Horowitz Released
Parties of and from all, and all manner of, action and actions, cause and causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, which WBTO ever had, now has, or hereafter can,
shall or may have, against any or all of the Horowitz Released Parties, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of time to the date of this Agreement, other than the representations,
warranties, covenants, agreements, indemnities and releases of the Horowitz
Released Parties set forth in this Agreement and the exhibit attached hereto
(all of which shall remain in full force and effect).
 
13

--------------------------------------------------------------------------------


 
7.3 Mobley Release of Certain Parties. Mobley does hereby remise, release,
acquit, satisfy, and forever discharge each and every one of the Horowitz
Released Parties of and from all, and all manner of, action and actions, cause
and causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, which Mobley ever had, now has, or
hereafter can, shall or may have, against any or all of the Horowitz Released
Parties, for, upon or by reason of any matter, cause or thing whatsoever, from
the beginning of time to the date of this Agreement, other than the
representations, warranties, covenants, agreements, indemnities and releases of
the Horowitz Released Parties set forth in this Agreement and the exhibit
attached hereto (all of which shall remain in full force and effect).


7.4 Forde Release of Certain Parties. Forde does hereby remise, release, acquit,
satisfy, and forever discharge each and every one of the Horowitz Released
Parties of and from all, and all manner of, action and actions, cause and causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, which Forde ever had, now has, or hereafter
can, shall or may have, against any or all of the Horowitz Released Parties,
for, upon or by reason of any matter, cause or thing whatsoever, from the
beginning of time to the date of this Agreement, other than the representations,
warranties, covenants, agreements, indemnities and releases of the Horowitz
Released Parties set forth in this Agreement and the exhibit attached hereto
(all of which shall remain in full force and effect).


7.5 Lieberman Release of Certain Parties. Lieberman does hereby remise, release,
acquit, satisfy, and forever discharge each and every one of the Horowitz
Released Parties of and from all, and all manner of, action and actions, cause
and causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, which Lieberman ever had, now has, or
hereafter can, shall or may have, against any or all of the Horowitz Released
Parties, for, upon or by reason of any matter, cause or thing whatsoever, from
the beginning of time to the date of this Agreement, other than the
representations, warranties, covenants, agreements, indemnities and releases of
the Horowitz Released Parties set forth in this Agreement and the exhibit
attached hereto (all of which shall remain in full force and effect).


7.6 Nextelligence Release of Certain Parties. Nextelligence does hereby remise,
release, acquit, satisfy, and forever discharge each and every one of the
Horowitz Released Parties of and from all, and all manner of, action and
actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, which
Nextelligence ever had, now has, or hereafter can, shall or may have, against
any or all of the Horowitz Released Parties, for, upon or by reason of any
matter, cause or thing whatsoever, from the beginning of time to the date of
this Agreement, other than the representations, warranties, covenants,
agreements, indemnities and releases of the Horowitz Released Parties set forth
in this Agreement and the exhibit attached hereto (all of which shall remain in
full force and effect).
 
14

--------------------------------------------------------------------------------


 
7.7 WW Release of Certain Parties. WW does hereby remise, release, acquit,
satisfy, and forever discharge each and every one of the Horowitz Released
Parties of and from all, and all manner of, action and actions, cause and causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, which WW ever had, now has, or hereafter can,
shall or may have, against any or all of the Horowitz Released Parties, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of time to the date of this Agreement, other than the representations,
warranties, covenants, agreements, indemnities and releases of the Horowitz
Released Parties set forth in this Agreement and the exhibit attached hereto
(all of which shall remain in full force and effect).


7.8 Broadcast Bid Release of Certain Parties. Broadcast Bid does hereby remise,
release, acquit, satisfy, and forever discharge each and every one of the
Horowitz Released Parties of and from all, and all manner of, action and
actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, which Broadcast
Bid ever had, now has, or hereafter can, shall or may have, against any or all
of the Horowitz Released Parties, for, upon or by reason of any matter, cause or
thing whatsoever, from the beginning of time to the date of this Agreement,
other than the representations, warranties, covenants, agreements, indemnities
and releases of the Horowitz Released Parties set forth in this Agreement and
the exhibit attached hereto (all of which shall remain in full force and
effect).


7.9 Bordui Release of Certain Parties. Bordui does hereby remise, release,
acquit, satisfy, and forever discharge each and every one of the Horowitz
Released Parties of and from all, and all manner of, action and actions, cause
and causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, which Bordui ever had, now has, or
hereafter can, shall or may have, against any or all of the Horowitz Released
Parties, for, upon or by reason of any matter, cause or thing whatsoever, from
the beginning of time to the date of this Agreement, other than the
representations, warranties, covenants, agreements, indemnities and releases of
the Horowitz Released Parties set forth in this Agreement and the exhibit
attached hereto (all of which shall remain in full force and effect).


15

--------------------------------------------------------------------------------


 
7.10 Horowitz Release of Certain Parties. Horowitz does hereby remise, release,
acquit, satisfy, and forever discharge each and every one of the WBTO Released
Parties of and from all, and all manner of, action and actions, cause and causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, which Horowitz ever had, now has, or hereafter
can, shall or may have, against any or all of the WBTO Released Parties, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of time to the date of this Agreement, other than the representations,
warranties, covenants, agreements, indemnities and releases of the WBTO Released
Parties set forth in this Agreement (all of which shall remain in full force and
effect).


7.11 CEYG Release of Certain Parties. CEYG does hereby remise, release, acquit,
satisfy, and forever discharge each and every one of the WBTO Released Parties
of and from all, and all manner of, action and actions, cause and causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, which CEYG ever had, now has, or hereafter can,
shall or may have, against any or all of the WBTO Released Parties, for, upon or
by reason of any matter, cause or thing whatsoever, from the beginning of time
to the date of this Agreement, other than the representations, warranties,
covenants, agreements, indemnities and releases of the WBTO Released Parties set
forth in this Agreement (all of which shall remain in full force and effect).


7.12 Forbearance. No party to this Agreement shall bring any claim, suit, action
or proceeding against any other party or parties to this Agreement for, upon or
by reason of any matter, cause or thing whatsoever released pursuant to the
foregoing provisions of this Article VII.
 
Article VIII
Survival and Indemnities


8.1 Survival. All of the representations, warranties, covenants, agreements,
indemnities, releases and obligations of the respective parties set forth in
this Agreement shall survive the execution and delivery of this Agreement.


8.2 Indemnities. Each party to this Agreement shall indemnify and hold harmless
each and every other party to this Agreement from, against and in respect of the
full amount of any and all liabilities, damages, claims, taxes, deficiencies,
assessments, losses, penalties, interest, costs and expenses (including without
limitation fees and disbursements of trial and appellate counsel) paid, suffered
or incurred by each and every other party to this Agreement arising from, in
connection with or incident to, any breach or violation by a party of any or all
of his, her or its respective representations, warranties, covenants or
agreements set forth in this Agreement.
 
16

--------------------------------------------------------------------------------


 
Article IX
Miscellaneous Provisions


9.1 Certain Definitions. As utilized in this Agreement, the following terms
shall have the following respective meanings:


(a) “Affiliate” means, with respect to a specified Person (as such term is
hereinafter defined), any other Person which, directly or indirectly, controls,
is controlled by, or is under common control with, such specified Person. The
concept of “control” when utilized with respect to a specified Person, shall
signify the possession of the power to direct the management and policies of
such specified Person, directly or indirectly, whether through the ownership of
voting or equity securities, by contract or otherwise.


(b) “Person” means any individual, person, sole proprietorship, company,
corporation, partnership, joint venture, trust, association or other entity, or
any combination of the foregoing.


9.2 Further Assurances. Each of the parties to this Agreement shall cooperate
with one another, shall promptly do and perform such actions and things, and
shall promptly execute and deliver such agreements, documents and instruments,
as may be reasonable and necessary to effectuate the purposes and intents of
this Agreement.


9.3 Applicable Law. Other than Section 1.3 hereof and Exhibit A attached hereto,
the validity, interpretation and performance of this Agreement shall be
controlled by and construed under the laws of the State of Florida without
regard to its conflict of law provisions. The validity, interpretation and
performance of Section 1.3 of this Agreement and Exhibit A attached hereto shall
be controlled by and construed under the laws of the State of Delaware without
regard to its conflict of law provisions. Any dispute or claim based upon or
arising out of this Agreement shall be adjudicated exclusively in a court of
competent jurisdiction located in Orange County, Florida. Due to the complex
nature of any such dispute or claim, each of the parties waives the right to a
trial by jury.


9.4 Entire Agreement. This Agreement constitutes the entire agreement between
and among the parties with respect to the subject matter hereof and supersedes
all prior agreements, understandings, negotiations and arrangements, both oral
and written, between and among the parties with respect to such subject matter.
This Agreement may not be amended or modified in any manner, except by a written
instrument executed by each of the parties hereto.


9.5 Benefits; Binding Effect. This Agreement shall be for the benefit of, and
shall be binding upon, each of the parties and their respective heirs, personal
representatives, executors, legal representatives, successors and assigns.


9.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
any or all of the provisions hereof.
 
17

--------------------------------------------------------------------------------


 
9.7 Counterparts; Signatures. This Agreement may be executed in any number of
counterparts and by the separate parties in separate counterparts, each of which
shall be deemed to constitute an original and all of which shall be deemed to
constitute the one and the same instrument. Facsimile signatures shall be deemed
to constitute and to have the same legal effect as an original signature.
 
IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the date first written above.



 
WEB2 CORP., a Delaware corporation
         
By:
/s/ William A. Mobley, Jr.
     
  William A. Mobley, Jr.,
   
  Chairman and
   
  Chief Executive Officer
         
/s/ William A. Mobley, Jr.
   
William A. Mobley, Jr., an individual
         
/s/ Andre L. Forde
   
Andre L. Ford, an individual
         
/s/ Marjorie A. Lieberman
   
Marjorie A. Lieberman, an individual
         
/s/ Steven A. Horowitz
   
Steven A. Horowitz, an individual

 
18

--------------------------------------------------------------------------------


 

 
NEXTELLIGENCE, INC.,
 
a Delaware corporation
         
By:
/s/ William A. Mobley, Jr.
     
  William A. Mobley, Jr., Chairman
   
  and Chief Executive Officer
         
/s/ Walter Web, Jr.
   
Walter Web, Jr., an individual
         
CENTURY GROUP, INC.,
 
a Nevada corporation
         
By:
/s/ Daniel Bordui
     
 Daniel Bordui, President
         
BROADCAST BID, INC.,
 
a Nevada corporation
         
By:
/s/ Daniel Bordui
   
  Daniel Bordui, President
         
/s/ Daniel Bordui
 
Daniel Bordui, an individual

 
19

--------------------------------------------------------------------------------


 
Exhibit A
 
20

--------------------------------------------------------------------------------


 
Irrevocable Proxy


The undersigned shareholder of Web2 Corp., a Delaware corporation (the
“Company”), does hereby irrevocably constitute and appoint William A. Mobley,
Jr. and Andre L. Forde, and each of them acting alone, as his true and lawful
attorney, agent and proxy, with full power of substitution, to act for the
undersigned shareholder and to vote 17,030,985 shares of common stock, $.001 par
value, of the Company beneficially owned by the undersigned shareholder at any
time and from time to time after the date of this instrument on all matters
brought before the shareholders of the Company.


This proxy is given pursuant to the provisions of that certain Stock Purchase
Agreement dated as of December 19, 2007 by and among the Company and various
other parties (the “Stock Purchase Agreement”), and is coupled with an interest.
This proxy is irrevocable and may not be revoked, amended or altered by the
undersigned shareholder. This proxy shall be valid and binding and shall remain
in full force and effect for a period of three years from and after the date of
this instrument.


This proxy shall for all purposes be governed by, and shall be construed and
interpreted in accordance with, the laws of the State of Delaware.
 
IN WITNESS WHEREOF, the undersigned shareholder has executed and delivered this
instrument as of December 19, 2007.
 
 

 

--------------------------------------------------------------------------------

Steven A. Horowitz

 
21

--------------------------------------------------------------------------------


 